                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




KATHLEEN DUNLAP as personal                                   No. 3:17-cv-01749-YY
representative of the estate of James Ross
Dunlap, Jr., deceased; KATHLEEN
DUNLAP,

                       Plaintiffs,

       v.

CITY OF SANDY and LUKE HODGES,                                ORDER

                       Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [45] on June 7, 2019, in

which she recommends the Court grant Defendants’ motion to dismiss with prejudice. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.


1 - ORDER
Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error

                                         CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [45].

Accordingly, Defendants’ motion to dismiss [38] is GRANTED and this case is dismissed with

prejudice.

       IT IS SO ORDERED.



       DATED this                   ~chbw-
                           day of ____________________, 2019.




                                                   L1JlC1Areo   fwii~
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
